737


            OFFICE    OF    THE      ATTORNEY     GENERAL   OF   TEXAS
                                        AUSTIN




     Honorable   T.   D. Sanrlng
r-



     Dear Sir:             OPlnlon     lo. o-5959




                                                        1 7, 1944, you gave u8
     oertain fach,                                      d a8 follows~~

                                                           and rubdlvlslona oi
                                                           a dedioation of the
                                                         e use of the public.
                                                  near a tom, but others are
                                                  rated town. The taxing au-
                                                  e SUbdiVhiOE~8 80 that the
                                                We011 DlaJ be a880888d iOr taX68


                               IWqU88t mm         opinion upon the s0110vlLlg


                                  Doe8 the 00mni88io~er8 Court have
                             ty to oancel a 8ub-dlvirlon lying
                             outride   Of any inoorporbted tou’n?

                      "2. Door the Comml88lorler8 court have
                 authority to aancel a 8ub-divlrloxa located
                 vlthin the boundarier of an incorporated
                 tolmt

                      “3. Doe8 the olty, acting through the
                 HAyor and COrmni88iOllW8, share the tOVn i8
                 incorporated, have the authority to canael
                                                                             738


Ron.    T.   D. -8%W-      ?4W   2

       a 8UbdiVIri0A OP plat 1OCat.d VhOuy           Vithbl
       the limit8 Of raid tOWAt'

                   Artialo 7227, R. 0. 9. 1925, ~akor provi-
810~ tar     oa~oeling 8ubdIvI@m8   Aot IA an inoorporated            city
Or   tOVA,   a8 iO11OV81

                   “AAT p W8OA,fil’I8,l88Oeia tiOll
                                                 OI OOP
       p o r a tioOVA-
                   a     hAd8 iA thI8 State, vhiah laAd8
       ham    boon rubdIvIded IAto lot8 aAd block8 or 8mall
       8ub4Ir181on8,    Bay makeapplioation to the ooa-
       ri88iMOP8     OOWt  Of th@    OOUAtJ   Vh@Pd.Ki   My   8Udi
       laAd8 are looatod, for poml88lwi        to ca~Oa1 all
       or Amy portion of ruoh 8Ubd1Vi810~ OP 8Ub41VI8lOn8,
       80 a8 to thrOV th. raid laAd8 back tit0 aOr.ag.
       traot8 a8 it uirted before       8UOh 8UbdivIrIo~r Vere
       ma40.     yhui rush l  p p llc b tlo    n by the ovnor
                                         18 aube
       Or OVBW8 Of 8Uoh laAd, aAd it       18 8h0VA that  a
       eMMlhtiOA        Of ruoh 8Ubdiviba8,    or pOrtIOn thereof,
       vi11 not lntorfero vlth the ertabll8had rIght8 of
       say puroharer OVATE My portiori Of ruoh 8Ub41-
       vi810~8, or ii it be 8hova that 8aid perron or
       perMa       agreed to 8uoh OaAoellatI0A, Mid oom-
       mirrionorr oourt 8hall uitor a~ order,       vhieh ardor
       oa~ooling uld 8UbdIvl8f0~ 8hall be 8prUXd upOn
       the riaUt.8     Of 8UOh OOUrt, AUthOrIring lUOh OVAOr
       or OVA.,8 of mob laAd8 to OaAOOl the 8W by
       vrlttm      iA8trUmat   de8orIbiAg 8uch 8ubdIvI8Io~8,
       orytrt~thereof,           80 Oanaeled a8 drrignsted by
                        vhsll 8UOh cMOOllati0A   18 filed and
       reoordod iia tha deed rocord8 of ruch oouAtg,
       th0 tU      a88088OP Of 8uah eOUAty I-11 a88088 8UOh
       p r o p er tyl8 though It had never beea rubdivided.
       WA      8uOh applLCatiOA   I8 80 filed, 8ald O0Urt
       8ba11 QaUIe aotloe to bo given of rush appllaa-
       tlOZl bJ pUblhhiA#  8UOh lp p l~M tiOin A
                                               8-a
       neV8paper,  publI8h.d IA th8 EAglIrh laAg~ag.,            IA
       8Uah OoUAty iOr at lM8t   thPM  VOek8 PCiOF t0
       lOtiOA thereOn w raid OOUFt, aad aGtiOa 8b11
       bo takeA OII 8UOh POtitbA OC pOtiti0A8 at a
       regular  tom  of rcld oourt.  buoh AOtiOO, iA
       lddltlon to 8ald pUb1lOatiOA, rha11 ooplaand any
       pW8OA   lAtrro8ted iA 8UOh lMd8 t0 appear at the
       tlro rpeailied in 8UOh AOtiOO to protort If dorired
       rg&in8t 8UOh aUtlCUl. If 8uch 18~d8 are delinquent
       for taxer ?or w preaedlag Jew, or yMr8, and
       8UOh application I8 graAt.6 a8 hereinbefore pro-
       v&dad, the ovaeror oVner8 of 8aid lurd rhdl be
       peraitted to pay ruoh de1FaquoAt tax08 UpoA aA
             &Ore&g. ba818, the W     a8 lf raid laAd8 had
             AOt been rubdivided, aAd for the purpore OS
             l88088iAg 1eAds iOr 8uch prrwding yeal' the
             aOUBt3 &88088OC Of tU.S   ahall bask a88088 8UCh
             laAd8-Upon aA loreage ba818. Tbl8 lar 8ha11
             AOt aXXJl;Jto aAY 1aAd8 or lot8 Included iA Sn
             ~aoorDorrted  sltf or tovA.'

                             The      8bOVe    Btrtute    kU8 bun     held to be vlth-
IA the ooA8tltutloAal             grant   0s    paverconferring        upoa     the   Coa-
ai88iODW8’     COUrt    jUl’i8diOtiOa           OVW   OOUlltJ   bU8in.88.        Bidelbaoti
V8. wVi8,     99 8. we       (2) 1067.

                             fn    dieOU88iZq)             effect
                                                 should be giVeA
                                                   Vbrt
M order OS the Coml88loAer8*    court OS thlVe8tOA   muAty gruAt-
lng ore R8gle the right to ooavrrt back la tolo na sea part
of the u    InelUded in a 8UbdiVirioA @at, the Court iA
Bldelbach 'I. Davis, 8upra, raid:

                          *It 8hould be berm In atnd thnt
             M8OWAlt8    in 8tA'Ut8 and publla wkU48          My
             be lltber of a pub110 or a private nrturo.
             vhe~ th8 dedloator of aa addltian file8 a
             plat dedicating      8tPMt8, ti1w8, aAd parkvay8
             to pUbli6   U8e, the pUbllo in gOAe=1        leqUiFe8
             M   U8eMAt      in the ItrOOtl, e11Oy8, and park-
             vyr   tb~r dedlaated to the pub110 u8e. But
             per8OA8 QUrOb8in$        lot8 ill l~aOPdLUlCe vlth 8U6h
             plat lequlre an additional right to the u8e of
             8U6h 8tFWt8,      r11ey8,   Uid pUkVay8 by CWIOA      Of
             their COAtr8Ot Of pUrOha8e.         IA thil a8a   the
             Origbl     plat Of the kXIA8itO Of ban LOOA and
             the vordr of dedloatlon vhiob laoompanled it
             OOll8titUt@d         l   l'Op~8eAtAtlOA       t0 pA’O8pO6tiVO
             pUATChMOr8
                     of lot8 in the tovA8ite                      that   the
             8treet    and    pU’kVay8         8hOU1d b.    kept ODM for U8e
             of thr lot ovAor aAd the publio in geAora1. The
             lXi8tOA60 Of such dedloated 8tA'Ut8 and parkvay
             added to the Value of the lot8 pwohred   by the
             interveAor8          and other      puroh88er8.        And   ia   ac-
             quiring thelr property in looordaaae vlth 8ald
             plat u&d dedloatlon the intrrvsner8        had a right
             to ?.l;r UpOA the l@lod     rOp?e88AtlAtiOA    tie
             by the dediocrtor that the rtrut       ad parkvay 80
             dedloated to the prbllo vould never be prt         to
             my   U8e iAGOA8htOAt   vlth the U8e t0 vhlah they
             vere dedlaated.    8uoh tight, it vi11 be Ob8OrVed,
             aro8e out Of the OOAtMOt     md 18 Quite      8eJWWtO
Hon. T. D. Sanei~g - Page 4


       and di8tiAOt from the right inuring to the
       general public by remon    of the dedication.
       It 18 a Veil-rattled ZQlb in Tua8     that the
       tV0 Oh8808   of M88ment8,   the one inuring to
       the publie in goner&l by the Sili~g of the
       plat and dadloatlon, and the other inuring
       to lot puroharerr  by realon of their aon-
       tract, are repeat*   and di8tinet  rlghtr  vhich
       My OOui8t    iA oontempOrMrou8 and haraonl0~8
       OPbratlOA mad 0110 may be dertroyed vlthout
       AbCb88ary ImpaIrmeAt of the other. That 18
      to 8y, the proper pub110 authority a&y vacate
      rad ClO8e, or Velinquirh, the publia balemeAt
      vlthout impairing my private  or contr~atual
      right8 Vhioh ny OXi8t in the 048OWAt8 effect-
      ed. . . .

               “Ilhb tOVA Of 8UI LOOn i8 AOt md
      never ha8 been a~ Incorporated tOVIA, and it 18
      our oo~clurlon that the conmi8810ner81 court of
      Otive8ton oouAty h& the pover, by virtue of
      the rtatuto in Quertion, to rellnquirh the
      public right8 IA ths rtreet md parkvay by au-
      thOri8iAg Eagle, the laAdoVner, to rb8Oind the
      dedication.

               “But what about thd private or oon-
      traCtUdL right8 in ea8bmeAt8t       0bvfous~y, 8uch
      right8 could not be dertroyed, or in any va
      Impaired, by the ordrr     of the COlUi88iOAOr8 T
      court. The intervener8       and other lot ovnera
      had loqulred their lot8 long before the order
      var entered.   Their  right8    hbd vorted end they
      could not be diverted by 8UCh prooeoding.        . . .”

              lifeaA8ver your firrt   qur8tioA, Article 7227 doe8
not authorloo the Comi88lonrr8*     Court to CaAoel all or auy
portion of 8uth 8ubdlvi810~8 therein deroribed, but authorl-
co8 the owner to oenoel the 8ame in the manner therein pre-
rcribed,

               SLnor hrtlole 7227 lxproraly provide8 that, "Thi8
 law ahall AOt apply to Amy land8 or lot8 Included in en in-
 corporated city or toVA', ve ui8ver your reoond que8tion, no.

               VI do not u18vor your third question, be-
 cau8e the matter involved doe8 not Comd Vithin our juri8dictiAA,
                                                                         741



BOA. 2. D. 9an8ing - Page 5


and ve 8U8t thrUfOF0       U8~Otf'Ally      deoline to    OXPCd88   MJ
0plAioA about it.

                      Thenking you for your able brief, vhlah
Va8   lttaahed to   your letter, ve are

                                         YOW8     very truly

                                ATTomEY         OEmmAL   OF TExA3




TBDIBT




                                                                           COMMl,-,-EL